Citation Nr: 0842713	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-36 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral flat foot.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the issue of whether new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for eye disability was also addressed 
in the Statement of the Case but the veteran thereafter 
limited his substantive appeal to the issue of entitlement to 
service connection for bilateral foot disability.  The Board 
will limit its consideration accordingly.


FINDING OF FACT

The veteran's bilateral flat foot was not present in service 
and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral flat foot was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in April 2005, prior to its 
initial adjudication of the claim. 

Although the veteran not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought until November 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's bilateral flat 
foot.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claim was no more than 
harmless error.

The Board also notes that treatment records, including 
pertinent VA and private medical records have been obtained 
to the extent possible.  The Board acknowledges that, 
unfortunately, a portion of the veteran's service medical 
records could not be obtained, as most of the veteran's 
service treatment records are unavailable because they were 
destroyed in a fire at the St. Louis, Missouri, facility of 
the National Personnel Records Center (NPRC) in 1973.  
Efforts have been made to locate additional service medical 
records, including morning reports.  It is clear that further 
efforts to obtain service medical records would be futile.  
Accordingly, the Board will proceed with appellate review, 
mindful that when a veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also acknowledges that the veteran was not afforded 
a VA examination in response to this claim, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that the report of the veteran's separation examination from 
service shows that no evidence of flat feet was found at that 
time and there is no indication in the post-service medical 
evidence that flat feet are etiologically related to service.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends he is entitled to service connection for 
his flat feet condition, which arose out of his active 
service.  He alleges that he injured his feet in basic 
training in April 1953 and was issued special equipment to be 
worn in his shoes, which allowed him to complete his 
training.  He further alleges that this problem has 
continued, and he currently has to buy special shoes that 
give him the proper arch support.

As stated above, most of the veteran's service treatment 
records were destroyed in a fire at the NPRC in 1973; 
however, the report of the veteran's separation examination 
in January 1955 is available and it shows that the veteran's 
feet were found to be normal on clinical evaluation.  The 
record contains no other notation with regard to the 
veteran's feet.  

The Board also notes that VA has searched for morning reports 
from the period of April 1953 to June 1953 regarding the 
veteran's feet.  However, this time period was not a matter 
of record and thus there is no information to confirm the 
veteran's report of a foot injury in basic training.

Post-service medical records from a VA medical center 
indicate that the veteran has gout and is being treated for 
this condition.  A report from August 2003 states that the 
veteran complained of pain in his foot and that he had had 
foot problems since he was in the service.  He also reported 
to the examiner that he has a flat foot for which he has to 
wear arch support shoes, or else he experiences pain.  A 
report from July 2005 shows a diagnosis of flat foot, 
approximately 50 years after the veteran's release from 
service.  However, outside of the veteran's own statements, 
the medical evidence of record does not suggest that the 
veteran's condition is related to service.

In essence, the evidence linking any current flat foot 
disability to service is limited to the veteran's own 
statements regarding his injury in service and his current 
foot pain.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In any event, the veteran's current recollections concerning 
what happened and what existed more than 50 years ago are not 
considered as probative as the separation examination report 
showing that no evidence of flat foot was found. 

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral flat foot 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


